MEMORANDUM *
We vacate the district court’s judgment and remand to the district court for further proceedings in light of the California Supreme Court’s decision in Iskanian v. CLS Transportation Los Angeles, LLC, 59 Cal.4th 348, 173 Cal.Rptr.3d 289, 327 P.3d 129 (2014), the Ninth Circuit’s decision in Sakkab v. Luxottica Retail North America, Inc., 803 F.3d 425 (9th Cir. 2015), and the California Court of Appeal’s decision in Perez v. U-Haul Co. of California, 3 Cal. App.5th 408, 207 Cal.Rptr.3d 605 (2016).
VACATED AND REMANDED.
The parties shall bear their own costs on appeal.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.